              Case:19-00584-jwb      Doc #:35 Filed: 09/09/2020         Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN
IN RE:
         TAMMY LYNETTE NADEAU
         FKA TAMMY CHAMBERLAIN                        HONORABLE JAMES W. BOYD
                                                      CASE NO. 19-00584-JWB
                                                      CHAPTER 13
                  DEBTOR.
_________________________________/
PAUL I. BARE (P26843)
Attorney for Debtor
3281 Racquet Club Dr., Suite C
Traverse City, MI 49684
(231) 946-4901
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

          MOTION OF HYUNDAI LEASE TITLING TRUST FOR RELIEF FROM
           THE AUTOMATIC STAY AND FOR WAIVER OF PROVISIONS OF
                              FRBP 4001(a)(3)

         Hyundai Lease Titling Trust (“Creditor”), pursuant to 11 U.S.C. '§ 361-363 and LBR

9013 and 4001-1 (W.D.M.), moves for relief from the Automatic Stay to permit foreclosure of its

security interest on the Debtor's vehicle, to wit: 2017 Kia Sorento bearing Vehicle Identification

No. 5XYPGDA31HG280754 and for waiver of the provisions of FRBP 4001(a)(3). This Motion

is based on the following:

         1.    This Court has jurisdiction over the proceeding pursuant to 28 U.S.C. ' 1334 and

28 U.S.C. § 157.

         2.    On February 6, 2017, the Debtor entered into a Lease Agreement with the

Creditor, a copy of which is attached as Exhibit B.
             Case:19-00584-jwb        Doc #:35 Filed: 09/09/2020         Page 2 of 3




       3.       On February 18, 2019 (the Petition date), Debtor filed a Voluntary Petition for

Relief under Chapter 13 of the Bankruptcy Code.

       4.       The Chapter 13 Plan filed on February 18, 2019, states the Debtor will assume the

lease and will continue making direct payments to Hyundai Lease Titling Trust.

       5.       On May 31, 2019, the Chapter 13 Plan was confirmed.

       6.       The Lease matured May 6, 2020, and the vehicle was returned to the Creditor on

June 6, 2020.

       7.       The Creditor is the owner of the above-mentioned vehicle.

       8.       Pursuant to 11 U.S.C. § 362(d)(2), the Debtor has no equity in the vehicle as it is

the property of the Creditor.

       9.       The Creditor is entitled to relief from the Automatic Stay to foreclose upon its

collateral, and to take all action necessary to protect its interest, pursuant to 11 U.S.C. '

362(d)(1) and (2).

       10.      The proposed Order for Relief from the Automatic Stay is attached as Exhibit A.

       In conclusion, the Creditor requests the following:

       (a)    The entry of the attached Order of Creditor for Relief from the Automatic
       Stay (Exhibit A); and




                                                 2
           Case:19-00584-jwb        Doc #:35 Filed: 09/09/2020        Page 3 of 3




      (b)     Such other relief the Court deems necessary for the Creditor to protect its
      interest in its collateral and provide adequate protection.

                                           O’REILLY RANCILIO P.C.

                                           /s/ Craig S. Schoenherr, Sr.
                                           ________________________________
                                           CRAIG S. SCHOENHERR, SR. (P32245)
                                           Attorney for Creditor
                                           12900 Hall Road, Suite 350
                                           Sterling Heights, MI 48313-1151
                                           (586) 726-1000
                                           ecf@orlaw.com

DATED: September 9, 2020
